Order, Supreme Court, New York County (Joan B. Lobis, J.), entered on or about September 14, 2006, which granted the postjudgment motion by plaintiff wife in this matrimonial action to the extent of directing the Clerk to enter a judgment in her favor in the amount of $10,703.27 for health insurance premiums and unreimbursed medical expenses to which she is entitled under the amended divorce judgment, unanimously affirmed, with costs.
The amended judgment of divorce required defendant pay for plaintiffs medical insurance for as long as COBRA coverage is available and thereafter to pay half the annual cost of her health insurance premium, as well as half the cost of plaintiff’s unreimbursed medical expenses. Defendant has repeatedly failed to satisfy these obligations, and his claims of poverty and financial inability have been consistently rejected by the Special Referee and the court. We perceive no ground to reach a conclusion at variance with that of the referee and IAS court respecting defendant’s ability to meet his financial obligations under the amended judgment (see RC 27th Ave. Realty Corp. v New York City Hous. Auth., 305 AD2d 135 [2003]; and see Thoreson v Penthouse Intl., 80 NY2d 490, 495 [1992]). Concur—Saxe, J.P., Sullivan, Gonzalez, Catterson and Kavanagh, JJ.